UNITED STATES DISTRICT COURT                                 SOUTHERN DISTRICT OF TEXAS
                                                                                United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
Robert Arredondo,                                  §                                   December 07, 2018
                                                   §                                   David J. Bradley, Clerk

                Plaintiff,                         §
                                                   §
'Versus                                            §                      Civil Action G-r6-238
                                                   §
University of Texas Medical Branch at              §
Galveston, et al.,                                 §
                                                   §
                Defendants.                        §


                              Opinion on Summary Judgment

     1.     Background.
            The University ofTexas Medical Branch at Galveston contracts with the
     Texas Department of Criminal Justice to furnish medical care to resident
     offenders in state prisons.
            From April       2007   to October   2013,   Texas employed Robert Arredondo
     as a mental health case manager. He worked at the Beauford H.Jester NUnit-
     a psychiatric hospital. His job responsibilities included: (a) meeting with at least
     200   patients per month; (b) promptly completing patient charts; and (c)
     documenting patients' suicidal and homicidal thoughts. Senior psychologist
     Shana Khawaja and mental health manager Donald Hlavinka supervised
     Arredondo.
            In early April    2013,   Texas notified him that his position would change
     from exempt to non-exempt under the Fair Labor Standards Act. Under this new
     classification, Arredondo had to clock-in and out for the hours he worked. He
     also had to ask his supervisors for permission to work overtime. One week later,
     Arredondo worked overtime without that permission. He did not report those
     additional hours. For that, Hlavinka orally warned him of the consequences ifhe
     did not accurately document his time.
       Texas says not only did Arredondo poorly manage his time, he rarely met
the monthly 2.oo~patient quota. In May, he met with only twenty-six patients;
inJune, sixty-eight. Hlavinka talked to him again about his substandard work.
They continued to meet to discuss how to improve and increase his work with
patients.
       Arredondo filed an internal complaint with the Office of Diversity and
Inclusion in earlyJune. He says he applied for numerous positions and transfers,
and Texas denied them each time. The personnel department investigated his
complaint. Deborah Dansbe, senior human resources consultant, reviewed
eleven positions for which Arredondo had applied. She met with him directly as
well as with the hiring managers.
       During her meeting with him, he said he felt the hiring decisions were
discriminatory because he did not understand why he was not selected. He also
said that because he had seventeen years of experience, he should have been
selected despite the interview or the qualifications for the position. He did not
say that he was discriminated or retaliated against because he was a man or
because he was disabled. Dansbe concluded her investigation and determined
that the most qualified candidates had been selected for each job. The
investigation closed because Dansbe could not substantiate Arredondo's claims.
       Arredondo also met with Dansbe and senior mental health manager
T onya Campbell to discuss his answers to interview questions. She said that he
did not interview well and advised him how to improve his responses.
       OnJuly 2.2., Arredondo applied to be a mental health clinician. The job
listed several requirements - a master's degree in counseling, social work, or
related fields; and a licensure or eligible for a licensure as a professional
counselor, social worker, or psychological associate. Campbell and three others
interviewed eight applicants, including Arredondo. Two days later, Texas told
Arredondo that he had not been selected. The university hired Crystal McCown.


       A.     Performance Evaluation.
       In late]uly, Texas gave Arredondo its evaluation of his 2.013 performance.
Hlavinka summarized the reasons for his below~standard rating: (a) he was
excessively absent;   (b) he did not meet the monthly patient quota; and (c) his
clinical notes were unsatisfactory. In response, Arredondo filed a grievance
claiming that the evaluation was unfair.


       B.      Leave.
       Arredondo asked Texas for permission to leave occasionally because of his
chronic insomnia. The university gave him the necessary paperwork for leave.
It received a copy from his physician indicating that he needed" one time a week
for up to one day per episode. " Texas approved it.
       Arredondo also asked to modify his schedule because he says he is
diabetic. He met with his supervisors and Lela Lockette~Ware, Americans with
Disabilities Act coordinator. In the meeting, he asked for recovery time if his
blood~sugar   increased and to leave the premises during that time. He also
expressed his concerns about storing insulin in his car during the day. He
concedes that before his 2013 performance evaluation, he neither needed nor
asked for an accommodation. Lockette~Ware asked him to submit paperwork
from his physician describing his diabetes and detailing the specific
accommodations he needed. He did not.
       In the meantime, Texas permitted him to use a flexible schedule with his
supervisors' approval. He was allowed to leave and return to work without it
counting as an unscheduled absence. Arredondo did not submit the doctors'
paperwork. Instead, he e~mailed the personnel department withdrawing his
request and would "revisit the issue if his health circumstances changed."


       C.      Termination.
       In early October, Khawaja noticed that Arredondo's patient encounters
dramatically increased in August and September. She audited his clinical records
and found that the patient charts were inaccurate, incomplete, and late. For
example, Arredondo reported that he saw 362 patients in August, but his records
show that he saw only 205 - he did not document 157 patients, if they were in
fact seen. Arredondo says that the increase resulted from "participating" in
clinical groups. Khawaja says those groups were no longer offered. He also did
not document patients' suicidal or homicidal thoughts.
       Khawaja also says that several patient charts had the exact same wording
for multiple patient encounters. In other words, Arredondo had cut and pasted
the same note in every patient's chart. Because of his deficient clinical note-
taking and poor performance, Texas fired him.
       In May 2.014, Arredondo filed a charge of discrimination with the Equal
Employment Opportunity Commission. He said that he was discriminated and
retaliated against because of his race, disability, age, sex, and national origin. The
commission issued a right-to-sue letter in June       2.016.

       Arredondo filed suit against the school and two names the school
apparently uses when it furnishes medical care to inmates - UTMB Correctional
Managed Care and UTMB Healthcare Systems, Inc. He also names in his
complaint five people who work for the school - Donald Hlavinka, Shana
Khawaja, Deborah Dansbe, David Callender, and ophthalmologist Owen
Murray.


2..    Promotion.
       FromJanuary 2.011 toJune        2.013,   Arredondo says he applied for several
positions. He insists that Texas denied him jobs, promotions, and transfers
because he is a Hispanic man. He is precluded from arguing these claims because
they are time-barred.! Because he filed his first charge on May         IS, 2.014,   all
claims before July   19,2.013,   are barred. Arredondo may assert only his claims
about the mental health clinician position that he applied for onJuly      2.2., 2.013.

       Arredondo claims that he was well-qualified to be a mental health
clinician because he has over seventeen years of experience. He also thinks that
he was better qualified than McCown. He was not. Arredondo's education does
not make him clearly better qualified. He has only a bachelor's degree in criminal
justice and a baccalaureate social worker's license.




142 U.S.c. § 2000e-s(e)(r).
       When the hiring panel interviewed the applicants for the position, it
scored them in three categories: (a) interview; (b) education; and (c) written
responses to behavioral questions. Of the eight candidates interviewed, McCown
received the highest score; Arredondo earned the fifth highest.
       Even if he had met the minimum qualifications, he cannot show that he
was clearly better qualified than McCown. She is a licensed master of social work,
interviewed well, demonstrated her knowledge of mood disorders, and has
superior credentials. He was not licensed nor did he have a master's degree in the
required fields of study. Simply put, he was not hired because he was not
qualified under the standards everyone else was meeting. No fact shows that
Texas did not hire him because he is a Hispanic man. Arredondo would have
needed to show that the three rejected candidates who were the committee's
second, third, and fourth placed candidates were all less qualified than he was. He
did not.


3.     Disabiliry.
       Arredondo argues that Texas discriminated him because he is disabled.
He says he has diabetes. To be disabled under the Americans with Disabilities
Act, he must show that his diabetes substantially limits his ability to perform at
least one major life activity.
       He is not legally disabled. Arredondo says that as a diabetic, he suffers
from the "typical symptoms" - dizziness and blurred vision from a sudden
decrease in blood sugar. He does not specify how they make him disabled or how
his life is substantially impaired. In fact, he admitted that he left work only twice
because of his condition. He has no evidence that Texas discriminated against
him because of his disability - something it had accommodated. Critically, when
he first told Texas that ne needed help with his diabetes, the person handling it
told him that he could have an accommodation as soon as he got Texas a medical
report. He withdrew his request.




                                         -5-
4.     Retaliation.
       Arredondo has no retaliation claim. He claims that Texas retaliated
against him when it negatively reviewed him and did not promote him because
he filed two complaints. He also says Texas retaliated because he asked for an
accommodation for his diabetes and he spoke out against Texas's alleged
discriminatory practices.
       Treating his complaints as protected activities, he has suffered no adverse
employment action from them. Texas is permitted to set its own performance
standards and expectations for its employees. When an employee does not meet
its expectations, the employer is allowed to take additional action, including
firing him. At no point did Texas retaliate against him for filing complaints. It
simply notified him that his continuous poor performance was fatally below
standards.
       Arredondo cannot establish retaliation because he has no facts.
Arredondo did not have tenure status - and even if he did, he would not be
protected under Title VII. He was an objectively weak employee for whom the
school had responsibly recorded the details. That he had complained is a
necessary condition but not a sufficient one. 2 He has not shown that his
complaints resulted in his negative evaluation or termination. His poor work
history and lack of responsibility were well-documented before he had
complained. Finally, four-months had passed between the time he filed his
grievance and his termination.


5.     Medical Leave.
       When he asked Texas for an accommodation for his alleged diabetes, it
asked him to submit documents from his physician detailing what he needed.
Pending the doctor's note, Arredondo was allowed to store insulin in his car and
use his flex time. He did not submit the paperwork and withdrew his request.




2Brennan, Andrew, Necessary and Sufficient Conditions, in THE STANFORD ENCYCLOPEDIA OF
PHILOSOPHY (Edward N. Zalta ed., Summer 2017).

                                       -6-
       He says Hlavinka did not tell him about medical leave availability when
his absences became excessive. Working there for six years, he has some
responsibility for mastering the employee handbook. Assuming Hlavinka did not
tell him, he cannot connect her error to a single category of his five complaints.
       Arredondo says he used his sick leave because he would have bad nights.
An employee seeking unforeseeable leave must supply enough medical
information for his employer to appraise the request. Arredondo did not explain
what he meant by having bad nights, and he did not supply Texas with
information about a serious health condition. The record shows that he did not
give adequate notice about his need for leave. Texas did not need to give him
time off but, while the paperwork was pending, they offered to give him three
days off at a time - 60% of a five-day work week. He admits that he did not take
more than three days off at a time. At no point did Texas tell Arredondo he
could not take medical leave.


6.     Title   VII.
       Arredondo complains that Texas discriminated him in violation of Title
VII of the Civil Rights Act because of his race, national origin, age, and sex. 3
Texas has offered the panel's decisions to not choose him for the positions. He
has no evidence that race, national origin, age, or sex were motivating factors in
the panel's decisions. He is claiming all of them - all with no support.


7.     Claims Against Others.
       Arredondo sues five other Texas workers: Hlavinka, Dansbe, Khawaja,
David Callender, and Owen Murray. He has not said what they have done that
would support his claims of discrimination and retaliation. His only evidence is
that he did not get the job. This is a fact, not evidence. Title VII precludes
Arredondo from suing these people - he may only sue the institution.
8.      Legitimate Reasons.
       The university had a legitimate, non-discriminatory and non-retaliatory
reason for rejecting Arredondo: he was unqualified, unfit for promotion, and
unfit for retention. The facts do not support his claims. Arredondo's feelings are
irrelevant, unverifiable, subjective, and impossibly expansive - six or more
grounds copied from the statute without a shred of data; he was not the best
candidate for the job. He was the fifth best candidate. The panel considered
criteria besides experience. Considering all those criteria and adding the points
together shows that Arredondo was simply not qualified. His ignorance of its
decision or denial is not evidence.
       Texas also had a legitimate reason for firing him: his work was
unsatisfactory. The record is replete with data supporting its conclusion. He did
not meet Texas's expectations throughout his employment. He inaccurately
reported his overtime, he did not meet with the required number of patients per
month, and he falsified patients' medical charts. Despite all of this, his
supervisors gave him several opportunities to improve his work and they worked
with him; his work did not improve. His incorrect charts and under performance
coupled with his insubordination and inability to adhere to Texas's expectations
justified its decision to fire him.


9.      Conclusion.
       Arredondo cannot show that Texas discriminated him. It did not retaliate
against him for filing complaints or seeking leave. Texas offered valid reasons for
terminating him and hiring another, more qualified person. It worked with him,
and he did not reciprocate.
        UTMB Healthcare Systems, Inc., has already been dismissed. Robert
Arredondo will take nothing from the University of Texas Medical Branch at
Galveston, UTMB Correctional Managed Care, Donald Hlavinka, Deborah
Dansbe, Shana Khawaja, David Callender, and Owen Murray.


        Signed on December     -l--,   2.018,   at Houston, Texas.



                                              ~,. -;F~:--------
                                                      lynn
                                                United States DistrictJudge

                                        ,8,
